DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/020056 on May 27, 2022, in which Claims 1-3, 5-15, 17-19 and 21-23 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-15, 17-19 and 21-23 are pending, of which Claims 1-3, 5-15, 17-19 and 21-23 are allowed.

Allowable Subject Matter
Claims 1-3, 5-15, 17-19 and 21-23 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-20.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 6. The apparatus of claim 5 wherein the collected data comprises world-wide names corresponding to the given ones of the plurality of virtual initiator instances and to given ones of the plurality of physical initiator components.  

Claim 7. The apparatus of claim 5 wherein the collected data comprises at least one of identifying information of the host device and identifying information of the one or more logical partitions of the host device.



Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “identify whether given ones of a plurality of initiators associated with the plurality of paths comprise given ones of a plurality of virtual initiator instances based, at least in part, on first data mapping the given ones of the plurality of initiators to the given ones of the plurality of virtual initiator instances; to identify given ones of a plurality of virtual input-output servers corresponding to the given ones of the plurality of virtual initiator instances based, at least in part, on second data mapping the given ones of the plurality of virtual initiator instances to the given ones of the plurality of virtual input-output servers; to detect a failure of at least one input-output operation of the plurality of input- output operations over a first path of the plurality of paths; and to select a second path of the plurality of paths for retrying the at least one input- output operation; wherein the selection of the second path is based at least in part on the identification of the given ones of the plurality of virtual input-output servers corresponding to the given ones of the plurality of virtual initiator instances; and wherein, in selecting the second path of the plurality of paths for retrying the at least one input-output operation, the multi-path input-output driver is configured: to identify based, at least in part, on the first data and the second data, one or more paths of the plurality of paths associated with a different virtual input-output server of the plurality 2121601.01 of virtual input-output servers than the first path; and to select as the second path a path from the one or more paths associated with the different virtual input-output server”, in Claims 1, 13 and 17; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-3, 5-15, 17-19 and 21-23 are hereby allowed.


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Allen et al. (U.S. Patent Application 2010/0122111), hereinafter “Allen”.  Allen is cited on PTO-892 filed 6/3/2022.
 	Allen: Paragraph 47 teaches employing NPIV to dynamically manage physical and virtual multipath I/O, enabling redundancy of shared resources. Apparatus 200 may employ dynamic physical and virtual multipath I/O to improve data availability by providing multiple paths from an LPAR to a storage device. For example, the embodiment of apparatus 200 depicted in FIG. 2 provides two different paths from virtual I/O server 210 to SAN 270. If, for example, fibre channel card 254 were to fail, virtual I/O server 210 may nonetheless continue sending data to SAN 270 via I/O slot 256, fibre channel card 258, and SAN switch 260.

Although conceptually similar to the claimed invention of the instant application, Allen does not teach selecting a failover path to a different virtual server.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-McLean (US Patent 8,954,808) teaches a multipath driver designed to support multipath input/output configuration environments.
-Oshins (US Patent Application 2011/0296234) teaches multipath i/o plugins.
-Madhusudana (US Patent Application 2015/0331765) teaches multipath input/output driver to direct input/output operations to the RAID controllers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114